t c no united_states tax_court city of santa rosa california petitioner v commissioner of internal revenue respondent docket no 7310-00b filed date p petitions this court pursuant to sec_7478 i r c seeking a declaration that interest on certain bonds will be exempt from taxation under sec_103 i r c p proposes to issue bonds of dollar_figure million to finance the construction of a pipeline the pipeline will dispose_of wastewater generated in p’s subregional sewage and water reclamation system p has entered into an agreement obligating p to deliver and a utility company to accept an average of million gallons of wastewater per day the utility company will use the wastewater to activate geysers and produce steam for the generation of electricity p will receive no payments from the utility company for the wastewater p will enter into agreements with irrigators along the pipeline obligating p to supply wastewater for consideration not to exceed percent of the debt service on the bonds at least percent of the debt service on the bonds will be paid_by sewer demand fees imposed on users of p’s sewage system the sewage ratepayers use the pipeline as members of the general_public the pipeline is an integral part of p’s sewage system and it was constructed for the purpose of disposing of the wastewater generated in p’s sewage treatment process r determined that the bonds will be private_activity_bonds under sec_141 and i r c and that interest on the bonds will not be exempt from taxation under sec_103 i r c held private_business_use does not exceed percent of the proceeds of the bond issue the private_business_use_test of sec_141 i r c is not met the proposed bonds are not private_activity_bonds and interest on those bonds will be excludable under sec_103 i r c david l miller and david a walton for petitioner gary w bornholdt and timothy l jones for respondent opinion ruwe judge this is an action for declaratory_judgment pursuant to sec_7478 petitioner requested a ruling from respondent that interest on bonds it proposes to issue will be excludable from gross_income under sec_103 and that the proposed bonds will not be private_activity_bonds within the meaning of sec_141 respondent determined that the proposed bonds will constitute private_activity_bonds and any interest on the proposed bonds will not be excludable from gross_income under sec_103 the issue for decision is whether 1unless otherwise indicated all section references are to the internal_revenue_code currently in effect and all rule references are to the tax_court rules_of_practice and procedure interest on the proposed bonds will be excludable from the gross_income of prospective bondholders under sec_103 background this case was submitted fully stipulated under rule the stipulation of facts the stipulation as to administrative record and the attached exhibits are incorporated herein by this reference petitioner is a political_subdivision of the state of california and has taxing powers police powers and powers of eminent_domain under the constitution and laws of that state petitioner owns and operates a subregional sewage and water reclamation system which includes facilities for collection and treatment of sewage and other effluent tertiary treatment of the wastewater produced therefrom a reservoir for storing wastewater pipelines and other facilities for the transportation of wastewater to discharge points this system serves approximately big_number people in central sonoma county california including the cities of santa rosa rohnert park cotati and sebastopol as well as a portion of the unincorporated area of sonoma county as of date the system had a capacity for million gallons of wastewater per day which was disposed of by means of urban irrigation created 2wastewater or effluent generated by petitioner’s sewage treatment process receives tertiary treatment under california department of health services standards before any discharge wetlands in the santa rosa plain agricultural irrigation and discharge to the russian river via the laguna de santa rosa in recent years population growth and other factors prompted petitioner to find other alternatives for disposal of wastewater on date the santa rosa city council agreed to consider five alternatives to deal with the increasing amounts of wastewater alternative no action no project alternative south county reclamation agricultural irrigation and associated reclaimed water storage in areas south of santa rosa alternative west county reclamation agricultural irrigation and associated reclaimed water storage in areas west of santa rosa alternative geysers recharge injection of reclaimed water for recharge of the geysers steamfield located in northeastern sonoma county alternative discharge release of reclaimed water to the russian river or laguna de santa rosa at a design discharge rate of up to percent of river flow after those alternatives were discussed and considered petitioner chose a modified form of alternative the geyser sec_3according to a document entitled comparison of alternatives and statement of overriding considerations the current basin plan limits russian river discharges to of the flow at the point of discharge and the city of santa rosa is operating under an interim permit granting discharge at up to discharge of russian river flow with permission from the executive officer of the regional water quality control board alternative which provides for the disposal of wastewater through a pipeline to various electric utility industrial agricultural commercial residential and other users under this proposal a pipeline four pumping stations tanks connection equipment control systems power systems and a storage tank will be constructed the pipeline will be constructed in two sections the first section will run from the sewage treatment plant and reservoir to the base of a mountain a distance of miles this section will have a capacity of million gallons of wastewater per day the second section will run a distance of miles from the base to the top of the mountain where a thermally active geyser steamfield is located this section will have a capacity of million gallons of wastewater per day on date petitioner entered into an agreement with union oil co of california nec acquisition co and thermal power co collectively company petitioner agreed to deliver to company approximately million gallons of wastewater per day over the 30-year term of the contract in exchange company agreed to accept approximately million gallons of wastewater 4company is a nongovernmental person under sec_141 and the regulations 5the agreement speaks in terms of an annual amount and obligates petitioner to deliver and company to accept big_number million gallons of wastewater each year an average of million gallons per day per day and also agreed to provide the electricity necessary to operate three of petitioner’s pumping stations the wastewater must meet the california department of health services standards for tertiary treatment and company will have the right to access petitioner’s facilities and records to test the water or verify its quality company will pay no fees directly or indirectly to petitioner for use of the wastewater company will use the wastewater to generate electricity for sale to customers to do so company has to take the wastewater and inject it into the ground where the wastewater will become heated and produce steam petitioner will not receive any revenues from or other interest in company’s electricity operation petitioner will provide all labor materials and capital for the construction operation and maintenance of the pipeline and related facilities from the existing sewage system to a point of delivery connection company will provide all labor materials and capital for the construction operation and maintenance of additional pipeline and related facilities from the point of delivery as well as the electric supply facilities for three of the four pumping stations along the 6petitioner is obligated to supply the wastewater at a point-of-delivery connection the agreement defines the term point of delivery as the point at which petitioner delivers water to company located at the discharge flange of the storage distribution tanks pipeline company will own or lease the geyser steamfield the facilities for injecting the wastewater into the ground the facilities for generating electricity and the electric supply facilities for the pumping stations according to the agreement a failure by either party to receive or deliver the obligated amounts of wastewater will require mediation if mediation fails the nondefaulting party can either declare the defaulting party in breach of the contract or seek specific performance if company should breach the contract within the first years of its term petitioner can terminate the contract and collect liquidated_damages of dollar_figure million for each year remaining on the contract up to a maximum of years during the last years of its term company can terminate the contract at any time provided it gives notice to petitioner and pays dollar_figure million for each year remaining in the contract’s term petitioner does not expect that the contract with company will be breached by either party or that company will pay petitioner any liquidated_damages 7the agreement states company shall provide the electricity at no cost to petitioner to operate pumping stations two three and four or any substitute stations the three pumping stations will pump the wastewater uphill to the point of delivery 8a nondefaulting party can request a temporary restraining order and a preliminary injunction to prevent a default under the agreement or to compel performance of the million gallons of wastewater per day that could conceivably pass through the first section of pipeline approximately million gallons will be available for various users irrigators along its route those users are expected to consist of vineyards and other growers ranchers homeowners in large rural settings parks and others petitioner intends to enter into agreements with the irrigators for periods of to years which will guarantee a certain amount of wastewater at a negotiated cost to the irrigatorsdollar_figure petitioner’s ruling_request represents that aggregate amounts received from the irrigation contracts will not exceed percent of debt service on the bonds general rates and charges sewer demand fees are presently imposed on users of petitioner’s sewage system the various fees are set by an ordinance which provides a generally applicable 9this assume sec_11 million gallons per day of wastewater will be transported to the geyser steamfield for use by company however an exhibit entitled table of delivery rates shows that estimated flows of wastewater per day to the geyser steamfield will range from million gallons in april and may to million gallons in november december and january 10according to petitioner irrigators must take water from the pipeline in the winter and spring when greater amounts of wastewater are available and fill ponds and reservoirs for future use it is unlikely that those users will have ponds or reservoirs currently in place and each user could incur significant capital expenditures_for construction of ponds and reservoirs as well as the related pumping and connection equipment those users will want assurances that the pipeline will be built and that they will be guaranteed a certain amount of the wastewater published rate schedule there are no specially negotiated rate arrangements for the disposal of sewage among users of the sewage system the sewage disposal functions of petitioner’s sewage system are available for general_public use the sewer demand fees will secure and will be used to pay the debt service on the bonds debt service on the bonds will require petitioner to increase the sewer demand fees petitioner expects as of the issue_date that the sewer demand fees will pay more than percent of the debt service on the bonds on date petitioner adopted a resolution authorizing the issuance of bonds series 1998a bonds on date petitioner issued taxable bonds of dollar_figure million the proceeds of which according to petitioner were used to finance the costs of the first_phase of construction and acquisition in the geysers alternative petitioner proposes to issue additional bonds of dollar_figure million to finance anticipated costs of completing the project and expects to use dollar_figure million of the issue to refund the taxable bonds on a tax-exempt basis discussion a introduction gross_income includes all income from whatever source derived including interest sec_61 under sec_103 gross_income does not include interest on any state_or_local_bond however sec_103 does not apply to any private_activity_bond which is not a qualified_bond within the meaning of sec_141 sec_103 we must determine in the instant case whether the bonds that petitioner proposes to issue are private activity bondsdollar_figure the parties stipulated that the bonds will not be qualified bonds see sec_141 the term private_activity_bond means any bond that is part of an issue which meets the private_business_use_test of sec_141 and the private_security_or_payment_test of sec_141 or which meets the private_loan_financing_test of sec_141 sec_141 the parties agree that the only issue in the instant case is whether the proposed bonds meet the private_business_use_test and the private_security_or_payment_test collectively the private business tests if the private business tests are met the bonds are private_activity_bonds see sec_141 city of new york v commissioner t c 11under sec_7478 the tax_court shall have jurisdiction in a case of actual controversy involving a determination by the secretary to make a declaration whether interest on proposed bonds will be excludable from gross_income under sec_103 the burden_of_proof is on petitioner as to the grounds set forth in respondent’s notice_of_determination and is on respondent as to any ground upon which he relies and which is not stated in the notice_of_determination rule c a and b 103_tc_481 affd 70_f3d_142 d c cir our decision in this case is based upon the administrative record and the stipulation of facts rule a city of new york v commissioner supra pincite we assume that the facts represented in the administrative record and in the stipulations are true rule b city of new york v commissioner supra pincite affd 70_f3d_142 d c cir sec_1 c income_tax regsdollar_figure sec_141 provides that an issue meets the private_business_use_test if more than percent of the proceeds of the issue are to be used for any private_business_use private_business_use means use directly or indirectly in a trade_or_business carried on by any person other than a governmental_unit the use of the bond proceeds by all nongovernmental persons is aggregated to determine whether the private_business_use_test is met sec_1_141-3 income_tax regs however use as a member of the general_public is not taken into accountdollar_figure sec_141 for purposes of this test the use of financed property is treated as the direct use of proceeds sec_1 a income_tax regs both actual and beneficial use by a nongovernmental person may be treated as private_business_use sec_1_141-3 income_tax regs any use other than a private_business_use is considered a government_use sec_141 12bonds are private_activity_bonds if the issuer reasonably expects as of the issue_date that the bonds will meet the private business tests sec_1_141-2 income_tax regs this inquiry takes into account reasonable expectations about events and actions over the entire stated term of an issue sec_1_141-2 income_tax regs 13use of financed property by the general_public does not prevent bond proceeds from being used for a private_business_use because of other use sec_1_141-3 income_tax regs the private_security_or_payment_test of sec_141 relates to the nature of the security for and the source of the payment of debt service on a bond issue sec_1_141-4 income_tax regs this test is met if the payment of the principal of or the interest on more than percent of the proceeds of the bond issue is directly or indirectly secured_by any interest in property used or to be used for a private_business_use or payments in respect of such property or to be derived from payments whether or not to the issuer in respect of property or borrowed money used or to be used for a private_business_use sec_141dollar_figure the regulations under sec_141 provide special rules to determine whether arrangements for the purchase of output from an output_facility cause an issue of bonds to meet the private business tests sec_1_141-7 income_tax regsdollar_figure the term 14payments taken into account as private payments and payments or property taken into account as private security are aggregated sec_1_141-4 income_tax regs however the same payments are not taken into account as both private security and private payments id 15the parties’ arguments on brief cite the temporary regulations published on date fed reg and effective date after the filing of briefs in this case final output_facility regulations were promulgated and are generally effective with respect to bonds sold on or after date see sec_1_141-15 income_tax regs the provisions in the temporary regulations that the parties rely upon and the provisions in the final regulations do not differ in any material respect for convenience we cite the final regulations in this opinion output_facility is defined as electric and gas generation transmission distribution and related facilities and water collection storage and distribution facilities sec_1 b income_tax regs if the output_facility regulations apply any output contract must be analyzed under sec_1_141-7 income_tax regs which identifies those contracts that have the effect of transferring substantial benefits of owning the bond- financed facility and substantial burdens of paying the debt service on bonds used to finance the facility the benefits and burdens test the general regulations under sec_141 and see sec_1_141-3 and sec_1_141-4 income_tax regs then apply to determine whether other types of arrangements for use of an output_facility cause an issue to meet the private business tests sec_1_141-7 income_tax regs b private business tests we must decide whether the proposed bonds meet the private_business_use_test of sec_141 if that test is met we must then decide whether the proposed bonds meet the private payment or security test of sec_141 our primary focus is on whether company’s arrangement with petitioner results in a private_business_use of the financed pipelinedollar_figure our resolution of the issues presented represents a matter of first impression arguments of the parties respondent determined that petitioner’s arrangement with company conveys priority rights to the capacity of the pipeline and results in private_business_use of more than percent of the bond proceeds under sec_141 respondent also determined that payments received from the sewage ratepayers are private payments that represent more than percent of the debt service on the bonds under sec_141 petitioner argues that the only purpose for constructing the pipeline is the governmental purpose of sewage disposal it contends that the arrangement with company does not involve any use by company of the financed pipeline and that company uses only the wastewater that is disposed of through that pipeline petitioner contends that company’s use of the wastewater begins only when the disposal function of the pipeline is completed and company takes responsibility for the waste byproduct petitioner argues in the alternative that if company’s arrangement is 16respondent addresses his determination and his contentions on brief to company’s arrangement with petitioner he does not rely on the arrangements with the irrigators payments from the irrigators will not exceed percent of the debt service on the proposed bonds further as we discuss below the sewage ratepayers use the pipeline as members of the general_public therefore their use cannot cause the pipeline to be private_business_use property determined to be a use of the pipeline the use is incidental to petitioner’s governmental use and is not a special legal entitlement or special economic benefit see sec_1 b i and ii income_tax regs that results in private_business_use or company’s arrangement should be analyzed under the output_facility regulations as an output contract with respect to the application of the output_facility regulations petitioner argues that the financed pipeline is an output_facility petitioner contends that the pipeline is a water facility since it distributes wastewater to company and the irrigators accordingly petitioner argues that company’s arrangement with petitioner should be analyzed under the output_facility regulations petitioner contends that the arrangement with company will not have the effect of transferring the substantial burdens of paying debt service on the proposed bonds since company pays nothing for the wastewater respondent determined that the bond-financed pipeline is an integral part of the city’s sewage system and is not a water facility and that the term output_facility does not include facilities for the disposal of treated wastewater he agrees with petitioner’s primary contention in the context of the private_business_use_test that the pipeline carries out the sewage function of petitioner’s sewage system it provides for the final disposal of wastewater it was not built to provide water to company and the wastewater is merely a byproduct of the sewage system sewage ratepayers we first decide whether the sewage ratepayers use the pipeline as members of the general_public since this determination is relevant in deciding whether the private business tests are met under sec_141 use as a member of the general_public is not considered a private_business_use use of financed property by nongovernmental persons in their trades_or_businesses is treated as general_public use only if the property is intended to be available and in fact is reasonably available for use on the same basis by natural persons not engaged in a trade_or_business sec_1_141-3 income_tax regs petitioner argues that the use by the sewage ratepayers involves general_public use that their use is excepted from the definition of private_business_use and that such use is not taken into account for purposes of sec_141 respondent made no determination as to whether the use by the sewage ratepayers represents general_public use further on brief respondent states that he has never considered whether the use by the sewage ratepayers involves general_public use because whether those ratepayers are using the pipeline as members of the general_public has no bearing on company’s private_business_use of that property the sewage ratepayers’ use of the pipeline is based on removing and ultimately disposing of their sewage and is also based on their residence within the service area of the sewage system there are no specially negotiated rate arrangements with the sewage ratepayers for the disposal of their sewage see sec_1_141-3 income_tax regs ordinances set uniform and standardized sewer rates and connection fees for all users in the service area of the sewage system the sewage disposal functions of petitioner’s sewage system are available for general_public use we hold that the sewage ratepayers’ use of the pipeline constitutes general_public use use of the pipeline respondent’s determination considered three users and two different uses of the financed pipeline the city project is used by company the irrigators and the ratepayers use of the city project by the ratepayers is based on removing and ultimately disposing of their sewage in contrast use of the city project by the company and the irrigators is based on supplying the wastewater for use in the geyser field or on irrigable property he relies solely on company’s purported use of the financed pipeline and concludes that such use is a private_business_use of more than percent of the proceeds of the bond issue for the reasons stated below we disagree first we cannot agree that company’s arrangement to receive and to dispose_of wastewater represents a private_business_use of the financed pipeline it is respondent’s position in the context of the output_facility regulations that the pipeline’s purpose is the disposal of wastewater that it is an integral part of petitioner’s sewage facilities and that it is not a facility which distributes water indeed in respondent’s reply brief pincite he states that the contract with the company is not an arrangement for the purchase of output but rather was entered for the purpose of disposing of the wastewater also in his reply brief pincite n he states that rather than meeting the definition of an output_facility the pipeline project may meet the definition of a sewage_facility in sec_142 and sec_1_142_a_5_-1 income_tax regs in that it is property used for the collection storage use processing or final disposal of wastewater if the purpose of the pipeline is waste removal and if it is a sewage_facility that is used for the disposal of wastewater company’s use of the wastewater would begin after the pipeline’s sewage disposal purpose was completed the only use involved in company’s arrangement with petitioner is the use of a set amount of wastewater from the pipeline however the wastewater is not financed property and respondent agrees that the wastewater is merely a waste byproduct of petitioner’s sewage facilities company’s use of the wastewater begins after the pipeline’s disposal process is complete disposal of wastewater is petitioner’s only purpose for constructing the pipeline we cannot agree that company’s use of what respondent terms wastewater and suggests is waste involves a use of the financed pipeline when petitioner’s sole purpose for constructing the pipeline was to dispose_of the wastewater company simply provides petitioner with a place in which to dispose_of a certain amount of wastewater in an environmentally acceptable manner and in turn gets rights to that wastewater in the circumstances of this case company’s role in the disposal of the wastewater does not translate into a use of the sewage facilities petitioner contends that regardless of whether company’s use of the wastewater can be construed semantically as some use of the pipeline any such use of the pipeline is not a private_business_use because taking the wastewater from the pipeline is incidental to the governmental sewage treatment and disposal purpose of that facilitydollar_figure petitioner relies upon the following 17petitioner claims that from its perspective it is irrelevant who takes the treated water and what they do with it so long as the treated water is used in an environmentally sound manner in accordance with applicable law and relevant public policy petitioner adds that if it could accomplish its governmental purpose of sewage treatment and disposal by simply emptying the wastewater into a lake or pit at the top of the mountain the cost of the pipeline would be the same and the sewage ratepayers would still be paying increased rates for the disposal of the wastewater statements in the staff of joint comm on taxation general explanation of the tax_reform_act_of_1986 pincite j comm print which discuss the reasons for the enactment of the private_business_use_test congress believed that the diversion of governmental bond proceeds to nongovernmental users should be limited but without setting the threshold_amount so low that de_minimis or incidental usage of government facilities and services by private users might cause interest on an issue to be taxable emphasis added in response to petitioner’s contentions respondent argues that a legitimate governmental purpose cannot negate impermissible private_business_use he suggests that uses of a bond-financed facility that are incidental to its governmental purpose are taken into account under the private_business_use_test and that neither the code nor the regulations provides a general exception for incidental_use he argues that the references to the terms incidental and de_minimis in the general explanation which petitioner relies upon simply refer to amounts of private_business_use that fall below the statutory threshold established by congress ie private_business_use which is less than percent of the proceeds of an issue of bonds first we agree with respondent that neither the code nor the regulations provide a general exception for incidental_use of proceeds or financed property except for the 10-percent statutory threshold and the specific exceptions under the regulationsdollar_figure indeed in the paragraph following the language that petitioner relies upon in the general explanation the staff of the joint_committee states pincite to accomplish this the act generally defines as a private activity ie nongovernmental bond any bond of which more than percent of the proceeds is to be used in a trade_or_business of any person or persons other than a governmental_unit emphasis added the statute as finally enacted demonstrates that the intended exception of de_minimis and incidental usage was accomplished at least in part with the implementation of the 10-percent thresholddollar_figure nevertheless this does not indicate as respondent 18see sec_1_141-3 income_tax regs which excepts arrangements from the definition of a management_contract if they are solely incidental to the primary governmental function or functions of a financed facility sec_1 d income_tax regs which excepts use incidental to financing arrangements and sec_1_141-3 income_tax regs which provides that incidental uses of a financed facility are disregarded to the extent that those uses do not exceed percent of the proceeds used to finance the facility sec_103 of the code employed a trade_or_business test similar to the private_business_use_test in sec_141 that provision prohibited private_business_use involving a major portion of bond proceeds regulations under that section provided that use of more than percent of bond proceeds represented use of a major portion sec_1 b iii income_tax regs fed reg date the senate amendment preceding the enactment of the tax_reform_act_of_1986 publaw_99_514 100_stat_2085 proposed to amend sec_103 to incorporate this 25-percent threshold however the 10-percent threshold was ultimately adopted h conf rept vol ii at ii-687 1986_3_cb_1 suggests that the characterization of use as incidental to the overall governmental purpose of a financed facility has no relevance on the contrary we believe this characterization has relevance not only in determining whether a particular arrangement or special economic benefit constitutes private_business_use but also in determining whether such a use of proceeds or financed property exceeds the 10-percent threshold the regulations provide a list of the circumstances under which a nongovernmental person is treated as a private business user of proceeds and financed property the list includes ownership leases management contracts output contracts and research agreements see sec_1_141-3 through income_tax regs the regulations also identify a catch-all category any other arrangement that conveys special legal entitlements for beneficial use of bond proceeds or of financed property that are comparable to the special legal entitlements listed above sec_1_141-3 income_tax regs respondent determined that company’s reservation of a certain capacity of wastewater from the pipeline is a special legal entitlement for_the_use_of that facility he relies on sec_1_141-3 income_tax regs and contends that the priority rights that company has under its contract with petitioner are comparable to those arrangements listed in the regulations specifically he relies on the example contained in the flush language of sec_1_141-3 income_tax regs which provides that an arrangement that conveys priority rights to the use or capacity of a facility generally results in private_business_use petitioner argues that its contract with company does not fall into any of the categories of special legal entitlements listed in sec_1_141-3 through income_tax regs further petitioner contends that this contract is not comparable to any of those arrangements for purposes of sec_1 b i income_tax regs except output contracts if the arrangement is comparable to an output contract then petitioner argues that the output_facility regulations should apply we agree with petitioner company does not have any rights which involve or are comparable to the ownership leasing or management of financed propertydollar_figure company’s arrangement provides only rights to receive the wastewater that is disposed of through the pipeline the only arrangement of those listed in the regulations to which we might conceivably view company’s rights to be comparable 20par b of sec_1_141-3 income_tax regs targets ownership of financed property par b targets leases of financed property par b targets management contracts for services involving all a portion of or any function of a facility par b targets research agreements provided the nongovernmental sponsor of the research is treated as the lessee or owner of the financed property for federal_income_tax purposes is an output contract see sec_1_141-3 income_tax regs however respondent determined that company’s contract with petitioner is not an output contract and the pipeline is not an output_facility indeed respondent argues on brief that the contract with the company is not an arrangement for the purchase of output but rather was entered for the purpose of disposing of the wastewater given respondent’s position and his agreement that the pipeline is a sewage_facility we cannot agree that company’s rights are comparable to an output contract or any of the arrangements listed in the regulations we cannot agree that company has any special legal entitlements with respect to the financed pipeline company simply receives the waste product that petitioner disposes of through that facility respondent also argues for the first time on brief that the private_business_use_test is met because the facts and circumstances establish that company receives a special economic benefit with respect to the financed pipeline in most cases the private_business_use_test is met only if a nongovernmental person has special legal entitlements to use the financed property under an arrangement with the issuer sec_1 b income_tax regs however sec_1_141-3 income_tax regs provides a special rule for facilities that are not used by the general_public ii special rule for facilities not used by the general_public in the case of financed property that is not available for use by the general_public within the meaning of paragraph c of this section private_business_use may be established solely on the basis of a special economic benefit to one or more nongovernmental persons even if those nongovernmental persons have no special legal entitlements to use of the property in determining whether special economic benefit gives rise to private_business_use it is necessary to consider all of the facts and circumstances including one or more of the following factors-- a whether the financed property is functionally related or physically proximate to property_used_in_the_trade_or_business of a nongovernmental person b whether only a small number of nongovernmental persons receive the special economic benefit and c whether the cost of the financed property is treated as depreciable by any nongovernmental person respondent contends that this special rule is met in this case because the pipeline project is not available for use on the same basis by persons not engaged in a trade_or_business sec_1_141-3 we disagree the pipeline is available for use by members of the general_public the pipeline is an integral part of petitioner’s sewage system the sewage ratepayers use the sewage system including the pipeline as members of the general_public they use that system to dispose_of their sewage and they pay what the record reflects to be uniform and standardized rates set by ordinance there are no specially negotiated rate arrangements and all users of the pipeline for sewage disposal appear to use that facility on a generally equivalent basis respondent seems to suggest that we focus on company’s particular use ie its use of the wastewater from the pipeline and whether members of the general_public use the wastewater on the same basis as company we do not believe that is the appropriate inquiry under sec_1_141-3 income_tax regs this special rule focuses on whether the financed pipeline is available for use by the general_public we conclude that it is since the sewage ratepayers’ sewage disposal use is as members of the general_public their use is unobstructed by any incidental_use and rights that company may have to the wastewater following its disposal through the pipeline accordingly sec_1_141-3 income_tax regs does not apply and the special economic benefit that company receives from the pipeline is not sufficient alone to give rise to a private_business_use even if we were to assume that petitioner’s arrangement with company is a private_business_use of the pipeline respondent’s determination raises significant questions as to whether such use exceeds percent of the bond proceeds respondent determined in this case one requirement imposed by company is that approximately c gallons of wastewater be delivered each day to the geyser field during the term of the contract this represents a reservation of about of the capacity of the multi-use pipeline and nearly of the geyser field pipeline this special legal entitlement of company a nongovernmental person causes city project to be privately used_in_the_trade_or_business of company because more than of the bond proceeds will be used by a nongovernmental person in its trade_or_business the private_business_use_test of sec_141 will be met if the bond proceeds are used as proposed sec_141 the regulations thereunder and the legislative_history indicate that only private_business_use alone or in the aggregate which exceeds percent of the proceeds of the bond issue causes the private_business_use_test to be met it is clear that sec_141 requires a quantification or a valuation of the private_business_use s for purposes of determining whether such use exceeds this threshold the regulations provide a methodology for measuring private_business_use of financed property the amount of private_business_use is determined according to the average percentage of private_business_use of financed property during the measurement_period sec_1_141-3 income_tax regs in general the measurement_period begins on the later of the issue_date of the bond issue or the date the property is placed_in_service and ends on the earlier of the last date of the reasonably expected economic life of the property or the latest maturity_date of any bond of the issue financing the property sec_1_141-3 income_tax regs the average percentage of private_business_use is the average of the percentage of private_business_use during the 1-year periods within the measurement_period sec_1 g income_tax regs in general the percentage of private_business_use of property for any 1-year period is the average private_business_use during that year sec_1_141-3 income_tax regs this average is determined by comparing the amount of private_business_use and use that is not private_business_use government_use during that year id in the case of a facility in which actual government_use and private_business_use occur at different times the average amount of private_business_use generally is based on the amount of time that the facility is used for private_business_use as a percentage of the total time for all actual use sec_1_141-3 income_tax regs in the case of a facility in which government_use and private_business_use occur simultaneously the entire facility is generally treated as having private_business_use sec_1_141-3 income_tax regs if however there is also private_business_use and actual government_use on the same basis the average amount of private_business_use may be determined on a reasonable basis that properly reflects the proportionate benefit to be derived by the various users of the facility for example reasonably expected fair_market_value of use id respondent fails to explain in his determination how a reservation of a certain capacity of wastewater disposed of through the pipeline translates into a use of more than percent of the bond proceeds however on brief he seeks to explain his position he contends that petitioner’s governmental use and company’s purported private use of the pipeline occur simultaneously accordingly he claims that the entire pipeline is treated as used in a private trade_or_business under sec_1_141-3 income_tax regs we disagree first even if we were to assume that company uses the pipeline we cannot agree that petitioner’s governmental use and company’s private use would be simultaneous petitioner uses the pipeline to dispose_of the wastewater it generates as a byproduct of its sewage system its use commences at its existing sewage facilities and ends at the point-of-delivery connection company on the other hand has agreed to assist petitioner in disposing of a set amount of the wastewater in exchange company will have rights to use that amount of wastewater at the point-of-delivery connection only then will company commence its use of the wastewater we cannot agree that these circumstances establish a simultaneous use any use by company of the pipeline is incidental and does not occur at the same time as petitioner’s disposal usedollar_figure 21if we were to characterize the pipeline in a different manner than the way respondent characterized that facility in the context of the output_facility regulations we might characterize the financed pipeline as performing a dual function it disposes continued respondent’s attempts to quantify or value company’s purported use of the pipeline in terms of a reservation of the capacity of the pipeline are unavailing we cannot agree with respondent that his analysis represents a rational measurement of company’s alleged use of the pipeline in his attempt to quantify or value company’s alleged use of the pipeline respondent fails to account for the sewage ratepayers’ use of the pipeline to dispose_of their sewage nevertheless in other parts of his determination he relies upon the sewage ratepayers’ use of the pipeline further respondent’s attempt at measuring company’s use is not reconcilable with his characterization of the pipeline as a sewage_facility which was constructed for the purpose of wastewater disposal his measurement fails to account for the presence of this governmental purpose and instead relies solely on what he views as a reservation of the capacity of the pipeline we cannot agree that a reservation of what respondent agrees is a waste byproduct of petitioner’s sewage continued of the wastewater that is produced as part of petitioner’s sewage system and it distributes water to company for use in its electricity operations however that is not the characterization that respondent advocates in this case on the contrary he suggests that the pipeline’s purpose is waste removal and that it does not perform a water distribution function facilities equates with a use of to percent of the pipeline facility which disposes of such wastedollar_figure given the circumstances of this case and the arguments of the parties the more appropriate view is that company does not use the financed pipeline in any quantifiable amount and certainly not in an amount in excess of percent of the bond proceeds in support of this view we note that company pays nothing to petitioner for its purported use of the financed pipeline or for that matter the wastewater company simply agrees to dispose_of the wastewater that it receives and in exchange it is given rights to use the water in its electricity operations the sewage ratepayers on the other hand will pay fees for the disposal of their sewage which will amount to at least percent of the debt service on the bonds used to finance the pipeline this in our view indicates that at least percent of the financed pipeline will be used for sewage disposal this represents a more accurate reflection of the use of the pipeline than respondent’s determination that more than percent of the pipeline will be used by company 22also we note that sec_1_141-3 income_tax regs excepts incidental uses of a financed facility which do not exceed percent of the proceeds used to finance the facility in responding to the potential application of that provision respondent states without explanation that the latter provision does not apply in light of the extensive rights the company has with respect to the capacity of the pipeline project we hold that the private_business_use_test is not met accordingly the proposed bonds will not be private activity bondsdollar_figure interest on those bonds will be excludable from gross_income under sec_103 decision will be entered for petitioner 23a bond issue meets the private business tests of sec_141 if it meets both the private_business_use_test and the private_security_or_payment_test city of new york v commissioner t c pincite because the bond issue in the instant case fails to meet the private_business_use_test it is unnecessary for us to discuss whether the private_security_or_payment_test is met
